Citation Nr: 1527811	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to herbicide exposure and/or service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to herbicide exposure and/or service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, including service in the Republic of Vietnam from March 1967 to February 1968 and from October 1968 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

In January and March 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinions were received in March and April 2015.  For reasons discussed below, the Board will proceed with consideration of this case.  

The issue of entitlement to service connection for rheumatoid arthritis for the Veteran's granddaughter has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral neuropathy of the lower extremities.  

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral neuropathy of the upper extremities.  





CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the lower extremities, including as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

2.  Service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of a March 2010 letter that was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims, including secondary service connection, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The March 2010 letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2014 supplemental statement of the case readjudicated the matters after the Veteran and his representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  He was afforded a VA examination in July 2014, with VHA opinions in March and April 2015.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issues presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will address the merits of the claims.  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, including early-onset peripheral neuropathy within a year after the last date on which the veteran was exposed to an herbicide agent, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Even if a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As noted above in the Introduction, the Veteran's active service includes service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, under any theory of entitlement, as he does not have a current diagnosis of such disability, or persistent or recurrent symptoms of a neurologic disability related to his military service.  

Postservice treatment records include a June 2010 VA examination that found dorsalis pedis pulses were 1+, reflecting diminished sensory sensation of the lower extremities, but no diagnosis of peripheral neuropathy was provided.  In addition, March 2012 VA examination indicated that there were no complications of diabetes mellitus, including peripheral neuropathy, but noted that there was a diagnosis of neuropathy in July 2010, but no objective evidence on that examination or any other examination to substantiate the diagnosis.  [Reference to a July 2010 record that provided a diagnosis of neuropathy could not be located, and as such, it is unclear whether the reference to such was a mistake.]  On July 2014 VA examination, the Veteran reported intermittent numbness in the thumb and index fingers for one year; sharp, shooting pain from the hips down to his knees for two to three years; right foot numbness with walking for two years; and occasional left lower extremity weakness.  Physical examination revealed, inter alia, deep tendon reflexes were 1+ in the upper and lower extremities, and decreased sensation to monofilament in the lower extremities.  After physical examination, the examiner noted mild incomplete paralysis of the upper extremities.  The diagnosis was paresthesias.  The examiner noted that the Veteran's symptoms did not manifest until approximately three years ago, and it was therefore less likely as not the symptoms were secondary to herbicide exposure.  The examiner also indicated there was no electrodiagnostic evidence of peripheral neuropathy.  Given the electrodiagnostic results, it was less likely as not the Veteran has peripheral neuropathy caused by or aggravated by his diabetes mellitus.  

Based on the Veteran's reported symptoms, including his report that his symptomatology began in approximately 2003, as well as objective evidence of abnormalities in the upper and lower extremities, in January 2015, the Board sought the opinion of an endocrinologist to address the Veteran's claims.  

In a March 2015 opinion, it was opined that it was not likely the Veteran had early onset peripheral neuropathy of the upper and/or lower extremities, and that it was not likely the Veteran's peripheral neuropathy of the upper and/or lower extremities was related to or and had its onset in service.  However, because the March 2015 opinion was nonresponsive as to whether the peripheral neuropathy of the upper and/or lower extremities was caused or aggravated by the Veteran's service-connected diabetes, and indicated that the best subspecialist for judgments concerning peripheral neuropathy would be a neurologist, the Board sought another medical expert opinion from a neurologist in March 2015.  

In an April 2015 opinion, it was noted that electromyography (EMG) and nerve conduction velocity (NCV) studies in July 2014 were not indicative of peripheral neuropathy.  Moreover, it was opined that there were no clear clinical findings to suggest peripheral neuropathy.  In regards to herbicide exposure, the medical expert noted that axonal neuropathy has been described with toxin exposures, but such manifests with severe paresthesia, and the Veteran's clinical symptoms were not suggestive of axonal neuropathy.  Hence, it was opined that it was not at least as likely as not that the Veteran had early onset of peripheral neuropathy of the upper and/or lower extremities, or that such was related to or had its onset in service, including herbicide exposure.  

Based on the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities.  Given the lack of competent evidence showing that the Veteran has peripheral neuropathy of the upper or lower extremities, the claim for such must be denied.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  

Alternatively, the Board notes that the record reflects that the Veteran has been diagnosed with paresthesias.  There is no evidence that paresthesias was manifested in service or in the initial year following the Veteran's separation from active duty.  As noted above, the Veteran has reported that his symptoms had their onset in 2003.  See February 2010 VA Form 21-526.  As such, service connection for paresthesias on the basis that it became manifest in service and persisted is not warranted.  

Although the Veteran served in Vietnam and is thus presumed to have been exposed to herbicides, paresthesias is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

What remains for consideration is whether in the absence of manifestation in service and/or postservice recurrence of symptoms, the Veteran's paresthesias may nonetheless somehow otherwise be related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While postservice treatment records note the diagnosis of paresthesias, there is no competent evidence in the record to suggest that such is or may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's paresthesias is related to his military service, and the Veteran has not presented, identified, or even alluded to the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's active service and his current paresthesias is a question that is beyond lay observation, and significantly, the Veteran has not alleged that his current paresthesias is related to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claim disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The weight of the competent medical evidence demonstrates that the Veteran's paresthesias began many years after his active service, and was not caused by any incident of service, to include as due to herbicide exposure or secondary to his service-connected diabetes.  The Board thus finds that the preponderance of the evidence is against a claim for service connection for paresthesias.  To the extent the Veteran's representative requested a VA examination in May 2015 correspondence to address whether the Veteran's paresthesias is related to service, to include as secondary to his service-connected diabetes, the Board finds that such development is not warranted in this case.  As noted above, the Veteran has not presented, identified, or even alluded to the existence of any medical evidence or opinion relating his paresthesias to service, to include his diabetes, and such is beyond the lay observation of the Veteran.  Accordingly, the Board finds that remand for a medical nexus opinion is unwarranted, and the preponderance of the evidence is against a claim for service connection for paresthesias.  


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


